DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 are pending in this application.  
	Claims 1, 7-10, 12 and 14-15 are currently amended.

	Claims 2-6, 11 and 13 are original claims.


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/2021, with respect to the 35 U.S.C 112(f)/112(6th) claim Interpretation of claims 1, 9 and 12 and their respective dependencies have been fully considered and are persuasive.  The 35 U.S.C 112(f)/112(6th) claim Interpretation of claim(s) 1, 9 and 12 and their respective dependencies has been withdrawn. 

Applicant's arguments, see Remarks, filed 04/05/2021 with regard to the 35 U.S.C 102 rejection of claim 1 and similar claims 8, 9 and 15 have been fully considered but they are not persuasive.

Applicant argues that the prior art of Yu does not disclose the amended features of claim 1. Specifically, Yu fails to teach the features Yu does not provide information regarding receiving position information into an advertisement information and 
a communication unit configured to transmit advertising information based on a Bluetooth standard .
an acquisition unit configured to acquire position information of the apparatus.
a setting unit configured to include the acquired position information of the apparatus into the advertising information.
wherein the communication unit transmits the advertising information including the acquired position information of the apparatus.

6.	However, the Examiner respectfully disagrees.

Regarding applicant’s first argument against claim 1, Yu teaches in Fig. 3, a wireless communication unit 310 with several embodied modules that make up a communication devices. In Paragraph Sections [0100] and [0103], Yu teaches the mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication from the short range communication module 314 using Bluetooth.TM.

Next, regarding applicant’s second argument against claim 1, Yu teaches in Fig. 3, a Position Location Module 315 as an acquisition unit, wherein, as taught in Paragraph Section [0104] , The position-location module 315 identifies/obtains the location of the mobile terminal 100. this module can be implemented with a global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.  In addition, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location.

Regarding applicant’s third argument against claim 1, Yu teaches in Fig. 3, the Sensing Unit 340 as a setting unit, wherein, Paragraph Sections [0109] teaches sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a 

Regarding applicant’s fourth argument against claim 1, Yu teaches in Sect. [0056] lines 1-5 and Sect. [0104] lines 5-10, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server.

7.	Based on explanation above the Yu reference continues to teach the limitations as amended in claim 1 and similar 8, 9 and 15.

8.	Regarding applicant’s argument against the 35 U.S.C 103 rejection the rejection will be maintained, however, claim 7 is now rejected under 35 U.S.C 102 over Yu.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US PG. Pub. 2016/0191980 A1).


Referring to Claim 1, Yu teaches an apparatus (See Yu, Fig. 3, Sect. [0093], mobile terminal 300) that executes communication (See Yu, Sect. [0094],The wireless communication unit 310 typically includes one or more components which permit wireless communication between the mobile terminal 300 and a wireless communication system or network within which the mobile terminal 300 is located.), the apparatus comprising: 
at least one processor (See Yu, Fig. 3, Controller 380) causing the apparatus to act as (See Yu, Fig. 3, Sect. [0137], controller 380 operation):
a communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) configured to transmit advertising information based on Bluetooth Standard (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.); and
an acquisition unit (See Yu, Fig. 3, Position Location Module 315) configured to acquire position information of the apparatus (See Yu, Fig. 3, Sect. [0104] lines 1-2,
The position-location module 315 identifies/obtains the location of the mobile terminal 100, this module can be implemented with a global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the 
calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.  In addition, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location.), and 
	a setting unit (See Yu, Fig. 3, Sensing Unit 340) configured to include the acquired position information of the apparatus into the advertising information (See Yu, Sect. [0109], The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300… the sensing unit 340 can include a proximity sensor 341.),
	wherein the communication unit transmits the advertising information (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.) including the acquired position information of the apparatus (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 5-10, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).

Referring to Claim 2, Yu teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the acquisition unit acquires the position information by a global positioning system (GPS) (See Yu, Fig. 3, GPS, Sect. [0104], The position-location module 315 identifies or otherwise obtains the location of the mobile terminal 100 using its implemented global positioning system (GPS) module.).

Referring to Claim 3, Yu teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the acquisition unit acquires the position information based on information regarding an installation position of the apparatus that is registered in the apparatus (See Yu, Fig. 3, Sect. [0104], [0233], The position-location module 315 acquires position location information of the mobile terminal 100, using an implemented global positioning system (GPS) module application, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location…An application can use a service via a Luna-service bus.  A service can be newly registered via a bus and the application can detect and use a desired service (i.e. GPS)).

Referring to Claim 4, Yu teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein, in a case where the communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) receives request information requesting the position information (See Yu, Fig. 3, Broadcast Receiving Module 311, Sect. [0095], The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel.  The broadcast channel can include a satellite channel and a terrestrial channel.  At least two broadcast receiving modules 311 can be provided in the mobile terminal 300 to facilitate simultaneous reception of at least two broadcast channels or broadcast channel switching), the communication unit transmits advertising information including the position information (See Yu, Fig. 3, Sect. [0104] lines 1-10, The position-location module 315 acquires the location of the mobile terminal 100 using an implemented global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information), and in a case where the communication unit does not receive the request information, the communication unit transmits advertising information not including the position information (See Yu, Sect. [0096] lines 1-8, The broadcast managing server is generally a server which generates and transmits a broadcast signal and/or broadcast associated information or a server which is provided with a previously generated broadcast signal and/or broadcast associated information and then transmits the provided signal or information to a terminal.).

Referring to Claim 5, Yu teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), 	
wherein the acquisition unit further acquires elevation information of the apparatus (See Yu, Sect. [0104] lines 5-10, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.), and 
wherein the communication unit transmits advertising information including the acquired position information and elevation information (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 5-13, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).

Referring to Claim 7, Yu teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the communication unit executes communication that is based on the Bluetooth standard (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.); and
the setting unit (See Yu, Fig. 3, Sensing Unit 340) includes the acquired position information of the apparatus into a payload of the advertising information (See Yu, Sect. [0109], The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300.  As an 
example, a mobile terminal 300 configured as a slide-type mobile terminal is 
considered.  In this configuration, the sensing unit 340 can sense whether a 
sliding portion of the mobile terminal is open or closed.  According to other examples, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device.  According to one embodiment, the sensing unit 340 can include a proximity sensor 341.).

Referring to Claim 8, the structural elements of apparatus claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 9, Yu teaches an apparatus (See Yu, Fig. 3, Sect. [0093], mobile terminal 300) that executes communication (See Yu, Sect. [0094],The wireless communication unit 310 typically includes one or more components which permit wireless communication between the mobile terminal 300 and a wireless communication system or network within which the mobile terminal 300 is located.), the apparatus See Yu, Fig. 3, mobile terminal 300)  comprising:
at least one processor (See Yu, Fig. 3, Controller 380) causing the apparatus to act as (See Yu, Fig. 3, Sect. [0137], controller 380 operation):
(See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) configured to receive advertising information based on Bluetooth standard transmitted from an external device (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.);
an obtaining unit (See Yu, Fig. 3, Interface Unit 370) configured to obtain position information of the external device included in the received advertising information (See Yu, Interface Unit 370, Sect. [0130] and  [0109] lines 14-20, The interface unit 370 can be implemented to couple the mobile terminal 100 with external devices.  The interface unit 370 receives data from the external devices or is supplied with power and then transfers the data or power to the respective elements of the mobile terminal 300 or enables data within the mobile terminal 300 to be transferred to the external devices…According to other examples, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device.),
(See Yu, Fig. 3, Position Location Module 315) configured to acquire information regarding an angle between the external device and the apparatus, based on the received advertising information (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 1-10, The position-location module 315 acquires location positioning information of the mobile terminal 100 based on an implemented global positioning system (GPS) module. The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).;
a second acquisition unit (See Yu, Fig. 3, Sensing Unit 340) configured to acquire position information of the apparatus (See Yu, Fig. 3, Sect. [0109] lines 1-3, 
The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal 300),
wherein the second acquisition unit acquires the position information of the apparatus based on the obtained position information of the external device and the acquired information regarding the angle between the external device and the apparatus (See Yu, Fig. 3, Sect. [0109] lines 3-16, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300, a mobile terminal 300 configured as a slide-type mobile terminal is considered.  In this configuration, the sensing unit 340 can sense whether a sliding portion of the mobile terminal is open or closed, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device, the sensing unit 340 can include a proximity sensor 341.).

Referring to Claim 11, Yu teaches the apparatus according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the communication unit transmits request information requesting position information of the external device (See Yu, Fig. 3, Broadcast Reception Module 311, 
Sect. [0095], The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel.  The broadcast channel can include a satellite channel and a terrestrial channel.  At least two broadcast receiving modules 311 can be provided in the mobile terminal 300 to facilitate simultaneous reception of at least two broadcast channels or broadcast channel switching.).

Referring to Claim 12, Yu teaches the apparatus according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), the at least one processor (See Yu, Fig. 3, Controller 380, See Yu, Fig. 3, Sect. [0137]): further causing the apparatus to act as a display control unit (See Yu, Fig. 3, Output Unit 350) configured to display, on a display unit (See Yu, Sect. [0110], output unit 350 includes a display 351 for display), a guidance screen indicating a position of the apparatus (See Yu, Fig. 3, Display 351, Sect. [0111], The display 351 is typically implemented to visually display (output) information associated with the mobile terminal 300.  For instance, if the mobile terminal is operating in a phone call mode, the display will generally provide a user interface (UI) or graphical user interface (GUI) which includes information associated with placing, conducting, and terminating a phone call.  As another example, if the mobile terminal 300 is in a video call mode or a photographing mode, the display 351 can additionally or alternatively display images which are associated with these modes, the UI or the GUI.), using the position information of the apparatus that has been acquired by the second acquisition unit (See Yu, Fig. 3, Sensing Unit 340, Sect. [0109] lines 1-10, The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300.).

	Referring to Claim 15, the structural elements of apparatus claim 9 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 9.
	
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 6, 10 and 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG. Pub. 2016/0191980 A1) in view of Treue (US PG. Pub. 2018/019164 A1).

Referring to Claim 6, the combination of Yu in view of Treue teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300).

Yu fails to explicitly teach wherein the communication unit includes a plurality of antennas that transmits advertising information.

However, Treue teaches wherein the communication unit includes a plurality of antennas that transmits advertising information (See Treue, Fig. 10, Antenna 8a-8c, Sect. [0124], FIG. 10 shows the antenna 8 within the wireless communication device 1, wherein the antenna 8 is an inverted-F-antenna 8 and comprises a first antenna element 8a, a second antenna element 8b, and a third antenna element 8c, where a first end of the second antenna element 8b is arranged at one end of 
the first antenna element 8a and is connected thereto, and where a second end of the second antenna element 8c is connected to a ground plane 8d, and a third 
antenna element 8c which is spaced at a specific distance apart from the second 
antenna element 8b and connected to the first antenna element 8a.  The third antenna element 8c may be connected to a feeding unit 8e, where the feeding unit 8e is configured to provide a current to the antenna 8 via the third antenna element 8c.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the communication unit includes a plurality of antennas that transmits advertising information.  The motivation for doing so would have been to provide a compact wireless communication device configured to communicate multiple protocols with a single radio-frequency antenna while being able to stream stereo audio packets wirelessly between the wireless communication device and multiple external devices, such as a mobile telephone (or a smart phone), a tablet, or an intermediate streaming device.  Therefore, it would have been obvious to combine Yu with Treue to obtain the invention as specified in claim 6.

Referring to Claim 10, the combination of Yu in view of Treue teaches the apparatus according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300).



However, Treue teaches wherein the second acquisition unit acquires position information of the apparatus further using information regarding radio field intensity of the received advertising information (See Treue, Sect. [0009], The wireless communication device may receive packet information via wireless communication unit and the radio-frequency antenna (i.e. radio field intensity).  The packet may be transmitted to the wireless communication unit by using the second communication protocol, e.g. Bluetooth Low Energy or Bluetooth.  The wireless communication unit may then transmit the packet to the second processing unit which is configured to communicate with the external device by using the second communication protocol.  The second processing unit may then process the packet and during the processing or when received the packet the event signal may then be transmitted to the first processing unit.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field intensity of the received advertising information. The motivation for doing so would have been to provide a compact wireless communication device configured to communicate multiple protocols with a single radio-frequency antenna 

Referring to Claim 13, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons discussed in the rejection of claim 6.

Referring to Claim 14, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons discussed in the rejection of claim 7.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677